         Case 1:13-cr-00687-RMB Document 177 Filed 01/15/20 Page 1 of 1

                                                                                    USDCSDNY
                                                                                    DOCUMENT
                                    RICHARD PALMA                                   ELECTRO NI CALLY FILED
                                       AITORNEY AT LAW
                                 122 EAST 42 STREET - SUITE 620
                                  NEW YORK, NEW YORK 10168
                                                                                    DOC#:
                                                                                    DATE FILED: \
                                                                                                           t
                                                                                                        IIC°t   01,.0

MEMBER OF THE BAR                                                               TEL. (212) 686-8111
NEW YORK & FLORIDA                                                              FAX (212) 202-7800
                                                                         E-MAIL: rpalma(a)verizon.net
                                      January 15, 2020

ECFFILED

Honorable Richard M. Berman
United States District Judge
                                                                               MEMO ENDORSED
United Stated District Court of the S.D .N.Y.
500 Pearl Street
New York, NY 10003

Re:    United States v. Brenda Cabrera, Dkt. No. 13 Cr. 687 (RMB)
       Defense Request to Adjourn January 16 th Status Conference for 60 Days.

Dear Judge Berman:

       As Your Honor knows, Ms. Brenda Cabrera cannot attend the January 16th status
conference because of a personal matter. I was informed yesterday by U.S. Probation of Ms .
Cabrera' s circumstances. The U.S.P.O. and I agree that the conference should be adjourned for
60 days.

       If there are any questions about this letter, I am available immediately by cell-phone, 917
751 5754.

       Thank you.
                                                         Respectfully submitted,

                                                         s/ Richard Palma rp 4441

                                                         Richard Palma
Copy: A.U.S.A. Andrea Griswold (via emai)                ,: • . .   •             d.             1
                                                  Cot1~"            It "            J0Utl'tlftllf




                                                SO ORDERED:
                                         A
                                          RI HARD PALMA
                                              f®ate\...._T"'='LA-'-i,W'-----   ?~.,J,Y.'i?.,..AI
                                                     1( 1f- /   ao ~ 0         Richard M . Berman, U.S.D.J.
